Exhibit 10.15

 

GUARANTY

 

THIS GUARANTY, dated as of July 17, 2015 (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), is made by Genco Shipping &
Trading Limited (the “Guarantor” or “Genco”). Except as otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Baltic Trading Limited (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), Nordea Bank Finland plc, New York Branch, as
Administrative Agent (in such capacity, together with any successor
Administrative Agent, the “Administrative Agent”), and as Security Agent (in
such capacity, together with any successor Security Agent, the “Security Agent”)
have entered into a Senior Secured Credit Agreement, dated as of December 31,
2014 (as amended, modified, restated and/or supplemented from time to time,
including by the Amendment No. 1 dated July 14, 2015, the “Credit Agreement”),
providing for the making of Loans to the Borrower as contemplated therein (the
Lenders, the Security Agent and the Administrative Agent are herein called the
“Lender Creditors”);

 

WHEREAS, the Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors or any of their
respective Subsidiaries under, one or more Hedging Agreements with respect to
the Borrower’s obligations under the Credit Agreement with respect to the
outstanding Loans and/or Commitment from time to time with one or more Lenders
or any affiliate thereof (each such Lender or affiliate, even if the respective
Lender subsequently ceases to be a Lender under the Credit Agreement for any
reason, together with such Lender’s or affiliate’s successors and assigns, if
any, collectively, the “Other Creditors” and, together with the Lender
Creditors, the “Secured Creditors”);

 

WHEREAS, as of the date hereof, the Guarantor has consummated the Genco Merger
(as such term is defined in the Amendment No. 1), whereby the Borrower has
become a direct wholly-owned Subsidiary of the Guarantor;

 

WHEREAS, it is a condition under the Amendment No. 1 that the Guarantor shall
have executed and delivered this Guaranty to induce the Lenders to consent to
the Genco Merger and to effect certain changes to the Credit Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Guarantor, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 

1.              In this Guaranty,

 

(a)                                 “ERISA Affiliate” means any trade or
business (whether or not incorporated) which together with the Guarantor or a
Subsidiary of the Guarantor would be

 

--------------------------------------------------------------------------------


 

deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

(b)                                 “Foreign Pension Plan” means any plan, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained outside the United States of America by the
Guarantor or any one or more of its Subsidiaries primarily for the benefit of
employees of the Guarantor or such Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, and which plan would be covered by Title IV of
ERISA but which is not subject to ERISA by reason of Section 4(b)(4) of ERISA.

 

(c)                                  “Multiemployer Plan” means an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) which is a
“multiemployer plan” (within the meaning of Section 4001(a)(3) of ERISA) and
which is currently contributed to by (or to which there is a current obligation
to contribute of) the Guarantor or a Subsidiary of the Guarantor or any ERISA
Affiliate (other than any Person who is considered an ERISA Affiliate solely
pursuant to subsection (m) or (o) of Section 414 of the Code), and any such
“multiemployer plan” (within the meaning of Section 4001(a)(3) of ERISA) to
which the Guarantor or a Subsidiary of the Guarantor or any ERISA Affiliate
(other than any Person who is considered an ERISA Affiliate solely pursuant to
subsection (m) or (o) of Section 414 of the Code) contributed to or had an
obligation to contribute to such “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) during the preceding five-year period.

 

(d)                                 “Plan” means any “employee pension benefit
plan” as defined in Section 3(2) of ERISA, which is currently maintained or
contributed to by (or to which there is a current obligation to contribute of)
the Guarantor or a Subsidiary of the Guarantor or any ERISA Affiliate and which
is subject to ERISA.

 

2.              The Guarantor irrevocably, absolutely and unconditionally
guarantees: (i) to the Lender Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on any Note issued by, and the Loans
made to, the Borrower under the Credit Agreement, and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under the Credit Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with the Credit
Agreement and any such other Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in all such Credit Documents (all such principal, premium, interest,
liabilities, indebtedness and obligations being herein collectively called the
“Credit Document Obligations”); and (ii) to each Other Creditor the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which,

 

2

--------------------------------------------------------------------------------


 

but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Hedging Agreements,
whether or not such interest is an allowed claim in any such proceeding) owing
by the Borrower under any Hedging Agreement entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time, whether now in existence or hereafter arising, and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in each such Hedging Agreement to which it is a party (all
such obligations, liabilities and indebtedness being herein collectively called
the “Other Obligations” and, together with the Credit Document Obligations, the
“Guaranteed Obligations”).  As used herein, the term “Guaranteed Party” shall
mean the Borrower, the Guarantor, any Subsidiary Guarantor or any of their
respective Subsidiaries party to any Hedging Agreement with an Other Creditor. 
The Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against the Guarantor without proceeding against any Subsidiary Guarantor, the
Borrower, any other Guaranteed Party, against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.

 

3.              Additionally, the Guarantor unconditionally, absolutely and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower or any other Guaranteed Party upon
the occurrence in respect of the Borrower or any such other Guaranteed Party of
any of the events specified in Section 9.05 of the Credit Agreement, and
unconditionally and irrevocably promises to pay such Guaranteed Obligations to
the Secured Creditors, or order, on demand.  This Guaranty shall constitute a
guaranty of payment, and not of collection.

 

4.              The liability of the Guarantor hereunder is primary, absolute,
and unconditional and is exclusive and independent of any security for or other
guaranty of the indebtedness of the Borrower or any other Guaranteed Party
whether executed by the Guarantor, any Subsidiary Guarantor, any other guarantor
or by any other party, and the liability of the Guarantor hereunder shall not be
affected or impaired by any circumstance or occurrence whatsoever, including,
without limitation: (a) any direction as to application of payment by the
Borrower or any other Guaranteed Party or by any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution, change
in corporate structure, termination or increase, decrease or change in
personnel, by the Borrower or any other Guaranteed Party, (e) to the extent
permitted by applicable law, any payment made to any Secured Creditor on the
indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Secured
Creditors as contemplated in Section 7 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor, including, without limitation, any such
invalidity, irregularity or unenforceability caused by a change in law.

 

3

--------------------------------------------------------------------------------


 

5.              The obligations of the Guarantor hereunder are independent of
the obligations of any Subsidiary Guarantor, any other guarantor, the Borrower
or any other Guaranteed Party, and a separate action or actions may be brought
and prosecuted against the Guarantor whether or not action is brought against
any Subsidiary Guarantor, any other guarantor, the Borrower or any other
Guaranteed Party and whether or not any Subsidiary Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party is joined in any such
action or actions.  The Guarantor waives, to the fullest extent permitted by
law, the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof.  Any payment by the Borrower or any other
Guaranteed Party or other circumstance which operates to toll any statute of
limitations as to the Borrower or any other Guaranteed Party shall operate to
toll the statute of limitations as to the Guarantor.

 

6.              Any Secured Creditor may at any time and from time to time
without the consent of, or notice to, the Guarantor, without incurring
responsibility to the Guarantor, and without impairing or releasing the
obligations of the Guarantor hereunder, upon or without any terms or conditions
and in whole or in part:

 

(a)  change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest thereon or the
principal amount thereof), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)  take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

 

(c)  exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;

 

(d)  release or substitute any one or more endorsers, the Guarantor, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;

 

(e)  settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 

(f)  apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

 

4

--------------------------------------------------------------------------------


 

(g)  consent to or waive any breach of, or any act, omission or default under,
any of the Hedging Agreements, the Credit Documents or any of the instruments or
agreements referred to therein, or otherwise amend, modify or supplement (in
accordance with their terms) any of the Hedging Agreements, the Credit Documents
or any of such other instruments or agreements;

 

(h)  act or fail to act in any manner which may deprive the Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

 

(i)  take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Guarantor from
its liabilities under this Guaranty.

 

7.              This Guaranty is a continuing one and all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon.  No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.  The
rights and remedies herein expressly specified are cumulative and not exclusive
of any rights or remedies which any Secured Creditor would otherwise have
hereunder.  No notice to or demand on the Guarantor in any case shall entitle
the Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of the Borrower or any other Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

8.              Any indebtedness of the Borrower or any other Guaranteed Party
now or hereafter held by the Guarantor is hereby subordinated to the
indebtedness of the Borrower or such other Guaranteed Party to the Secured
Creditors, and such indebtedness of the Borrower or such other Guaranteed Party
to the Guarantor, if the Administrative Agent or the Security Agent, after the
occurrence and during the continuance of an Event of Default, so requests, shall
be collected, enforced and received by the Guarantor as trustee for the Secured
Creditors and be paid over to the Secured Creditors on account of the
indebtedness of the Borrower or the other Guaranteed Parties to the Secured
Creditors, but without affecting or impairing in any manner the liability of the
Guarantor under the other provisions of this Guaranty.  Without limiting the
generality of the foregoing, the Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.

 

9.              (j)  The Guarantor waives any right (except as shall be required
by applicable law and cannot be waived) to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any Subsidiary
Guarantor, any other guarantor of the

 

5

--------------------------------------------------------------------------------


 

Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from the Borrower, any other Guaranteed Party, any Subsidiary
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
or (iii) pursue any other remedy in the Secured Creditors’ power whatsoever. 
The Guarantor waives any defense based on or arising out of any defense of the
Borrower, any other Guaranteed Party, any Subsidiary Guarantor, any other
guarantor of the Guaranteed Obligations or any other party other than payment in
full of the Guaranteed Obligations, including, without limitation, any defense
based on or arising out of the disability of the Borrower, any other Guaranteed
Party, any Subsidiary Guarantor, any other guarantor of the Guaranteed
Obligations or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guaranteed Party other than
payment in full of the Guaranteed Obligations.  The Secured Creditors may, at
their election, foreclose on any security held by the Administrative Agent, the
Security Agent or the other Secured Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, or exercise any other right or remedy the Secured Creditors may have
against the Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash.  The Guarantor waives any defense arising out of any such
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of the Guarantor against the Borrower, any other Guaranteed Party or any other
party or any security.

 

(k)  The Guarantor waives all presentments, promptness, diligence, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which the Guarantor assumes and incurs hereunder, and agrees
that the Secured Creditors shall have no duty to advise the Guarantor of
information known to them regarding such circumstances or risks.

 

The Guarantor warrants and agrees that each of the waivers set forth above in
this Section 9 is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

10.       (a)  The Secured Creditors agree that this Guaranty may be enforced
only by the action of the Administrative Agent or the Security Agent, in each
case acting upon the instructions of the Lenders in accordance with the Credit
Agreement (or, after the date on which all Credit Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations), and that no other Secured Creditors shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent or the Security Agent or, after all the Credit Document Obligations have
been paid in full, by the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured

 

6

--------------------------------------------------------------------------------


 

Creditors upon the terms of this Guaranty.  The Secured Creditors further agree
that this Guaranty may not be enforced against any director, officer, employee,
partner, member or stockholder of the Guarantor.

 

(b)                                 The Administrative Agent and Security Agent
will hold in accordance with this Guaranty all collateral at any time received
under this Guaranty.  It is expressly understood and agreed by each Secured
Creditor that by accepting the benefits of this Guaranty each such Secured
Creditor acknowledges and agrees that the obligations of the Administrative
Agent and Security Agent as enforcer of this Guaranty and interests herein are
only those expressly set forth in this Guaranty and in Section 10 of the Credit
Agreement.  The Administrative Agent and the Security Agent shall act hereunder
on the terms and conditions set forth herein and in Section 10 of the Credit
Agreement.

 

11.       In order to induce the Lenders to make Loans to the Borrower pursuant
to the Credit Agreement, and in order to induce the Other Creditors to execute,
deliver and perform the Hedging Agreements, the Guarantor represents, warrants
and covenants that:

 

(l)  The Guarantor (i) is a duly organized and validly existing corporation in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and authority to own its property and assets and to transact
the business in which it is currently engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the conduct of its business as currently
conducted requires such qualification, except for failures to be so qualified
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(m)  The Guarantor has the corporate power and authority to execute, deliver and
perform the terms and provisions of this Guaranty and each other Credit Document
to which it is a party and has taken all necessary corporate action to authorize
the execution, delivery and performance by it of this Guaranty and each such
other Credit Document.  The Guarantor has duly executed and delivered this
Guaranty and each other Credit Document to which it is a party, and this
Guaranty and each such other Credit Document constitutes the legal, valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except to the extent that the enforceability hereof
or thereof may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(n)  Neither the execution, delivery or performance by the Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of the Guarantor or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, loan agreement or

 

7

--------------------------------------------------------------------------------


 

credit agreement, or any other material agreement, contract or instrument, to
which the Guarantor or any of its Subsidiaries is a party or by which it or any
of its material property or assets is bound or to which it may be subject or
(iii) violate any provision of the Organizational Documents of the Guarantor or
any of its Subsidiaries.

 

(o)  No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made),
or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of this Guaranty by the
Guarantor or any other Credit Document to which the Guarantor is a party or
(ii) the legality, validity, binding effect or enforceability of this Guaranty
or any other Credit Document to which the Guarantor is a party.

 

(p)  No fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Guaranty other than recording and filing
fees and/or taxes which have been, or will be, paid as and to the extent due.
Under the laws of the Republic of the Marshall Islands, the choice of the laws
of the State of New York to govern this Guaranty is a valid choice of law, and
the irrevocable submission by the Guarantor to jurisdiction and consent to
service of process, as set forth in this Guaranty, is legal, valid, binding and
effective.

 

(q)                                 (1) All financial statements provided
pursuant to Section 7.01(a)(ii) and Section 7.01(b)(ii) of the Credit Agreement
have been prepared in accordance with GAAP consistently applied except to the
extent provided in the notes to said financial statements and subject, in the
case of the unaudited financial statements, to normal year-end audit adjustments
and the absence of footnotes and present fairly in all material respects the
consolidated financial condition of the Guarantor and its Subsidiaries at the
date of said financial statements and the results for the period covered
thereby, subject to normal year-end adjustments.

 

(2) Except as fully disclosed in the first balance sheets delivered pursuant to
Section 11(f)(1) of this Guaranty, there were as of the date of delivery no
liabilities or obligations with respect to the Guarantor or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, would be materially adverse to the Guarantor and its Subsidiaries
taken as a whole. As of the date of delivery of the first balance sheets
delivered pursuant to Section 11(f)(1) of this Guaranty, the Guarantor does not
know of any basis for the assertion against it of any liability or obligation of
any nature that is not fairly disclosed (including, without limitation, as to
the amount thereof) in the balance sheets delivered pursuant to
Section 11(f)(1) of this Guaranty which, either individually or in the
aggregate, could be materially adverse to the Guarantor and its Subsidiaries
taken as a whole.

 

(3) Since the effective date of this Guaranty, except as permitted in
Section 8.03 of the Credit Agreement, the Guarantor has not paid any Dividends.

 

(r)  There are no actions, suits, investigations or proceedings pending or, to
the Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any
other Credit Document to which the Guarantor is a party or (ii) with respect to
the Guarantor or any of its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(s)  All factual information (taken as a whole) furnished by or on behalf of the
Guarantor in writing to the Administrative Agent or any Lender for purposes of
or in connection with this Guaranty, the other Credit Documents or any
transaction contemplated herein or therein was, as of the date such information
was furnished (or, if such information expressly relates to a specific date, as
of such specific date), taken as a whole, true and accurate in all material
respects and did not fail to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time as such
information was provided (or, if such information expressly relates to a
specific date, as of such specific date).

 

(t)                                    (1) All payments which the Guarantor is
liable to make under this Guaranty or the other Credit Documents can properly be
made without deduction or withholding for or on account of any tax payable under
any law of any relevant jurisdiction applicable as of the effective date of this
Guaranty.

 

(2) The Guarantor and each of its Subsidiaries has timely filed with the
appropriate taxing authorities (or obtained extensions with respect thereto) all
U.S. federal income tax returns, statements, forms and reports for taxes and all
other material U.S. and non-U.S. tax returns, statements, forms and reports for
taxes required to be filed by or with respect to the income, properties or
operations of the Guarantor and/or any of its Subsidiaries (the “Returns”).  All
such Returns accurately reflect in all material respects all liability for taxes
of the Guarantor and its Subsidiaries as a whole for the periods covered
thereby.  The Guarantor and each of its Subsidiaries has at all times paid, or
have provided adequate reserves (in accordance with GAAP) for the payment of,
all taxes payable by them.

 

(3) There is no action, suit, proceeding, investigation, audit, or claim now
pending or, to the best knowledge of the Guarantor, threatened by any authority
regarding any taxes relating to the Guarantor or any of its Subsidiaries.

 

(4) As of the effective date of this Guaranty, neither the Guarantor nor any of
its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of material taxes of the Guarantor or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Guarantor or any of its Subsidiaries not
to be subject to the normally applicable statute of limitations.

 

(u)                                 (1) Except as would not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate,

 

(A) each Plan (and each related trust, insurance contract or fund), other than
any Multiemployer Plan and each trust related to the Multiemployer Plan, is in
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code;

 

(B) each Plan (and each related trust, if any), other than any Multiemployer
Plan and any trust related to the Multiemployer Plan, which is intended to

 

9

--------------------------------------------------------------------------------


 

be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service, or still has a remaining
period of time in which to apply for or receive such letter and to make any
amendments necessary to obtain a favorable determination;

 

(C) no Reportable Event has occurred;

 

(D) to the knowledge of the Guarantor, no Multiemployer Plan is insolvent or in
reorganization;

 

(E) no Plan (other than a Multiemployer Plan) has an Unfunded Current Liability;

 

(F) each Plan (other than a Multiemployer Plan) which is subject to Section 412
of the Code or Section 302 of ERISA satisfies the minimum funding standard of
such sections of the Code or ERISA, and no such Plan has applied for or received
a waiver of the minimum funding standard or an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 303 of ERISA;

 

(G) all contributions required to be made by the Guarantor or any of its
Subsidiaries or ERISA Affiliates with respect to a Plan subject to Title IV of
ERISA have been or will be timely made (except as disclosed on Schedule I
hereto);

 

(H) neither the Guarantor nor any of its Subsidiaries nor any ERISA Affiliate
has any liability (including any indirect, contingent or secondary liability) to
or on account of a Plan pursuant to Section 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 4975 of the Code or reasonably expects to incur any
such liability under any of the foregoing sections with respect to any Plan;

 

(I) neither the Guarantor nor any of its Subsidiaries nor any ERISA Affiliate
has received written notice from the PBGC or a plan administrator (in the case
of a Multiemployer Plan) indicating that proceedings have been instituted by the
PBGC to terminate or appoint a trustee to administer any Plan which is subject
to Title IV of ERISA;

 

(J) no action, suit, proceeding, hearing, audit or investigation with respect to
the administration, operation or the investment of assets of any Plan, other
than a Multiemployer Plan, (other than routine claims for benefits) is pending,
or, to the best knowledge of the Guarantor, expected or threatened;

 

(K) using actuarial assumptions and computation methods consistent with Part 1
of subtitle E of Title IV of ERISA, the Guarantor and its Subsidiaries and ERISA
Affiliates have not incurred any liabilities to any Plans which are
Multiemployer Plans as a result of a complete withdrawal therefrom;

 

(L) no lien imposed under the Code or ERISA on the assets of the Guarantor or
any of its Subsidiaries or any ERISA Affiliate with respect to a Plan exists

 

10

--------------------------------------------------------------------------------


 

and no event has occurred which could reasonably be expected to give rise to any
such lien on account of any Plan (other than a Multiemployer Plan); and

 

(M) the Guarantor and its Subsidiaries do not maintain or contribute to any
employee welfare plan (as defined in Section 3(1) of ERISA and subject to ERISA)
which provides post-employment health benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA or other
similar and applicable law).

 

(2) Except as would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate, (i) each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been or will be timely made; (iii) neither the
Guarantor nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan; and
(iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Guarantor’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.

 

(v) On and as of the effective date of this Guaranty, the Guarantor has no
Subsidiaries other than those Subsidiaries listed on Schedule II.  Schedule II
sets forth, as of the effective date of this Guaranty, the percentage ownership
(direct and indirect) of the Guarantor in each class of capital stock or other
Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof.  All outstanding shares of Equity Interests of each Subsidiary of
the Guarantor have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.  No Subsidiary of
the Guarantor has outstanding any securities convertible into or exchangeable
for its Equity Interests or outstanding any right to subscribe for or to
purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.

 

(w) The Guarantor is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliance as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(x) The Guarantor is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(y)                                 (1) The Guarantor is in compliance with all
applicable Environmental Laws governing its business, except for such failures
to comply as could not reasonably be expected to have a Material Adverse Effect,
and the Guarantor is not liable for any material penalties, fines or forfeitures
for failure to comply with any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

(2)  All licenses, permits, registrations or approvals to the Guarantor’s
knowledge required for the business of the Guarantor, as conducted as of the
effective date hereof, under any Environmental Law have been secured and the
Guarantor is in substantial compliance therewith, except for such failures to
secure or comply as could not reasonably be expected to have a Material Adverse
Effect.

 

(3) The Guarantor is not, to its knowledge, in any respect in noncompliance
with, breach of or default under any applicable writ, order, judgment,
injunction, or decree to which the Guarantor is a party or which would affect
the ability of the Borrower or any Subsidiary Guarantor to operate any
Collateral Vessel, Real Property or other facility and no event has occurred and
is continuing which would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults
as could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

 

(4) There are no Environmental Claims pending or, to the knowledge of the
Guarantor, threatened against the Guarantor which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(5) There are no facts, circumstances, conditions or occurrences on or relating
to any Real Property or other facility owned or operated by the Guarantor or any
of its Subsidiaries that is reasonably likely (i) to form the basis of an
Environmental Claim against the Guarantor, any of its Subsidiaries, Real
Property or other facility owned by the Guarantor or any of its Subsidiaries, or
(ii) to cause such Real Property or other facility to be subject to any
restrictions on its ownership, occupancy, use or transferability under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

(z)  The Guarantor is not engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect and there is (i) no
unfair labor practice complaint pending against the Guarantor or any of its
Subsidiaries or, to the Guarantor’s knowledge, threatened against any of them
before the National Labor Relations Board, and no material grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Guarantor or any of its Subsidiaries or, to
the Guarantor’s knowledge, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Guarantor or any of its
Subsidiaries or, to the Guarantor’s knowledge, threatened against the Guarantor
or any of its Subsidiaries and (iii) no union representation proceeding pending
with respect to the employees of the Guarantor or any of its Subsidiaries,
except (with respect to the matters specified in clauses (i), (ii) and
(iii) above) as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(aa)  The Guarantor owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(bb)                          (1) To the extent applicable, the Guarantor is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (ii) all
United States laws relating to terrorism or money laundering including the
Executive Order, (iii) the PATRIOT Act and (iv) under any European Union or
other applicable law, rule or regulation. No part of the proceeds of the Loans
will be used by the Guarantor, directly or, to the knowledge of the Guarantor
after making due inquiry, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(2)  The Guarantor is not nor will be after the application of the proceeds of
the Loans, a Restricted Party.

 

(3) The Guarantor does not deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any United States anti-terrorism
laws.

 

(4) The Guarantor and its respective directors, officers, employees, agents or
representatives has been and is in compliance with Sanctions Laws.

 

(5) None of the Guarantor, its directors, officers or, to its knowledge after
making due inquiry, employees, agents or representatives (i) is a Restricted
Party, or is involved in any transaction through which it is likely to become a
Restricted Party; or (ii) is subject to or involved in any inquiry, claim,
action, suit, proceeding or investigation against it with respect to Sanctions
Laws by any Sanctions Authority.

 

(cc) The Guarantor does not, nor does any of its properties, have any right of
immunity on the grounds of sovereignty or otherwise from the jurisdiction of any
court or from setoff or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of any jurisdiction.

 

(dd) Since December 31, 2014, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(ee)  The claims of the Administrative Agent, the Security Agent and the Lenders
against the Guarantor under this Guaranty will rank at least pari passu with the
claims of all unsecured creditors of the Guarantor, as the case may be (other
than claims of such creditors to the extent that they are statutorily
preferred), and senior in priority to the claims of any creditor of the
Guarantor who is also an Obligor.

 

(ff)                              (1) On and as of the effective date of this
Guaranty, and each subsequent Borrowing Date and after giving effect to the
Transaction and to all Financial Indebtedness

 

13

--------------------------------------------------------------------------------


 

(including the Loans) being incurred or assumed and Liens created by the
Obligors in connection therewith (i) the sum of the assets (including its right
of contribution and subrogation it may have with respect to any other Person),
at a fair valuation, of the Guarantor on a stand-alone basis and of the
Guarantor and its Subsidiaries taken as a whole will exceed their respective
debts, (ii) the Guarantor on a stand-alone basis and the Guarantor and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond their respective ability to
pay such debts as such debts mature, and (iii) the Guarantor on a stand-alone
basis and the Guarantor and its Subsidiaries taken as a whole do not have
unreasonably small working capital with which to continue their respective
businesses.  For purposes of this Section 11(u), “debt” means any liability on a
claim, and “claim” means (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

(2) Subject to Section 8.02 of the Credit Agreement, neither the Guarantor nor
any of its Subsidiaries has taken any corporate action nor have any other steps
been taken or legal proceedings been started or (to its knowledge and belief)
threatened against any of them for the winding-up, dissolution or for the
appointment of a liquidator, administrator, receiver, administrative receiver,
trustee or similar officer of any of them or any or all of their assets or
revenues nor have any of them sought any other relief under any applicable
insolvency or bankruptcy law.

 

12.       The Guarantor covenants and agrees that on and after the Closing Date
and until the termination of the Commitments and all Hedging Agreements entered
into with respect to the Loans and until such time as no Notes remain
outstanding and all Guaranteed Obligations have been paid in full, the Guarantor
will comply, and will cause each of its Subsidiaries to comply, with all of the
provisions, covenants and agreements contained in the Credit Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that it and each of its Subsidiaries is
not in violation of any provision, covenant or agreement contained in the Credit
Agreement, and so that no Default or Event of Default is caused by the actions
of the Guarantor or any of its Subsidiaries.

 

13.       The Guarantor hereby agrees to pay all reasonable out-of-pocket costs
and expenses of (i) each Secured Creditor in connection with the enforcement of
this Guaranty (including, without limitation, the reasonable fees and
disbursements of counsel employed by each Secured Creditor) and (ii) the
Administrative Agent in connection with any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent).

 

14.       This Guaranty shall be binding upon the Guarantor and its successors
and assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.

 

14

--------------------------------------------------------------------------------


 

15.       Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of the Guarantor and
with the written consent of (x) the Administrative Agent (or, to the extent
required by Section 11.13 of the Credit Agreement, with the written consent of
the Required Lenders) at all times prior to the time on which all Credit
Document Obligations have been paid in full or (y) the holders of at least a
majority of the outstanding Other Obligations at all times after the time on
which all Credit Document Obligations have been paid in full; provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors (as defined below) of such Class of Secured Creditors
(it being understood that the addition or release of the Guarantor hereunder
shall not constitute a change, waiver, discharge or termination affecting the
Guarantor other than the Guarantor so added or released).  For the purpose of
this Guaranty, the term “Class” shall mean each class of Secured Creditors,
i.e., whether (x) the Lender Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as the holders of the Other Obligations. 
For the purpose of this Guaranty, the term “Requisite Creditors” of any
Class shall mean (x) with respect to the Credit Document Obligations, the
Required Lenders (or, to the extent required by Section 11.13 of the Credit
Agreement, each Lender) and (y) with respect to the Other Obligations, the
holders of at least a majority of the Other Obligations).

 

16.       The Guarantor acknowledges that an executed (or conformed) copy of
each of the Credit Documents and each existing Hedging Agreement has been made
available to a senior officer of the Guarantor and such officer is familiar with
the contents thereof.

 

17.       In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Secured Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Hedging Agreement continuing after any applicable
grace period), each Secured Creditor is hereby authorized, at any time or from
time to time, without notice to the Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of the
Guarantor, against and on account of the obligations and liabilities of the
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

 

18.       Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
facsimile communication) and mailed, faxed or delivered: if to the Guarantor, at
the Borrower’s address specified in Section 11.03 of the Credit Agreement; if to
any Secured Creditor, at its address specified opposite its name on Schedule II
to the Credit Agreement; and if to the Administrative Agent, at its Notice
Office; or, as to any other Credit Party, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Secured Creditor, at such other address as shall be designated by such
Secured Creditor in a written notice to the Borrower and the Administrative
Agent.  All such notices and communications

 

15

--------------------------------------------------------------------------------


 

shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by email or facsimile, be effective when sent by email or
facsimile, except that notices and communications to the Administrative Agent or
the Guarantor shall not be effective until received by the Administrative Agent
or the Guarantor, as the case may be.

 

19.       If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower or any other Guaranteed Party)
then and in such event the Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and the Guarantor shall
be and remain liable to the aforesaid payees hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such payee.

 

20.       (gg)  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).  Any legal action or
proceeding with respect to this Guaranty or any other Credit Document to which
the Guarantor is a party may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York in each
case which are located in the City of New York, and, by execution and delivery
of this Guaranty, the Guarantor hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The Guarantor hereby further irrevocably waives (to the
fullest extent permitted by applicable law) any claim that any such court lacks
personal jurisdiction over the Guarantor, and agrees not to plead or claim in
any legal action or proceeding with respect to this Guaranty or any other Credit
Document to which the Guarantor is a party brought in any of the aforesaid
courts that any such court lacks personal jurisdiction over the Guarantor.  The
Guarantor further irrevocably consents to the service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the
Guarantor at its address set forth in Section 18 hereof, such service to become
effective 30 days after such mailing.  The Guarantor hereby irrevocably waives
(to the fullest extent permitted by applicable law) any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which the Guarantor is a party that such service of process was in
any way invalid or ineffective. Nothing herein shall affect the right of any of
the Secured Creditors to serve process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the Guarantor in any
other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

(hh)  The Guarantor hereby irrevocably waives (to the fullest extent permitted
by applicable law) any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty or any other Credit Document to which the
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives (to the fullest extent permitted by applicable
law) and agrees not to plead or claim in any such court that such action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(ii)  THE GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH THE GUARANTOR IS A PARTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

21.       The Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Federal, state or other law.  To effectuate the
foregoing intention, the Guarantor and each Secured Creditor (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by the Guarantor shall be limited to such amount as will,
after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of the Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among the Guarantor and the Subsidiary
Guarantors, result in the Guaranteed Obligations of the Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

 

22.       This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
transmission), but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Guarantor and the Administrative Agent.

 

23.       (a) 1.All payments made by the Guarantor hereunder will be made
without setoff, counterclaim or other defense, will be made in the currency or
currencies in which the respective Guaranteed Obligations are then due and
payable and will be made on the same basis as payments are made by the Borrower
under Sections 4.03 and 4.04 of the Credit Agreement.

 

(b) The Guarantor’s obligations hereunder to make payments in the respective
currency or currencies in which the respective Guaranteed Obligations are
required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Security Agent
or the respective other Secured Creditor of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Security Agent
or such other Secured Creditor under this Guaranty

 

17

--------------------------------------------------------------------------------


 

or the other Credit Documents or any Hedging Agreement, as applicable.  If for
the purpose of obtaining or enforcing judgment against the Guarantor in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange
(quoted by the Administrative Agent, determined, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”)).

 

(c)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Guarantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

 

(d)  For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 23, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor and the Administrative Agent has caused this
Guaranty to be executed and delivered as of the date first above written.

 

 

 

GENCO SHIPPING & TRADING LIMITED,

 

as Guarantor

 

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

 

Name:

Apostolos Zafolias

 

 

Title:

Chief Financial Officer

 

 

Accepted and Agreed to:

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Martin Lunder

 

Name: Martin Lunder

 

Title: Senior Vice President

 

 

 

By:

/s/ Lynn Sauro

 

Name: Lynn Sauro

 

Title: Vice President

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Contributions under ERISA

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Subsidiaries

 

Name of Subsidiary

 

Direct Owner & Ownership Percentage

 

Ownership Percent
(Direct or Indirect)
of Guarantor

 

Genco Ship Management LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Management (USA) LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco RE Investments LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Investments LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Acheron Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Aquitaine Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Ardennes Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Augustus Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Auvergne Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Avra Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Bay Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Beauty Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Bourgogne Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Brittany Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Carrier Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Cavalier LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Challenger Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Champion Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Charger Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Claudius Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

 

--------------------------------------------------------------------------------


 

Genco Commodus Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Constantine Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Explorer Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Hadrian Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Hunter Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Knight Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Languedoc Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Leader Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Loire Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco London Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Lorraine Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Mare Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Marine Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Maximus Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Muse Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Normandy Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Ocean Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Picardy Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Pioneer Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Predator Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Progress Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Prosperity Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Provence Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

 

22

--------------------------------------------------------------------------------


 

Genco Pyrenees Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Raptor LLC

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Reliance Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Rhone Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Spirit Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Success Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Sugar Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Surprise Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Thunder Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Tiberius Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Titus Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Vigour Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Warrior Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Genco Wisdom Ltd.

 

Genco Shipping & Trading Limited 100%

 

100%

 

Baltic Trading Limited

 

Genco Investments LLC 100%

 

100%

 

Baltic Bear Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Wolf Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Cougar Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Jaguar Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Leopard Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Panther Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Wind Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Cove Limited

 

Baltic Trading Limited 100%

 

100%

 

 

23

--------------------------------------------------------------------------------


 

Baltic Breeze Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Scorpion Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Mantis Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Hare Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Fox Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Tiger Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Lion Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Wasp Limited

 

Baltic Trading Limited 100%

 

100%

 

Baltic Hornet Limited

 

Baltic Trading Limited 100%

 

100%

 

 

24

--------------------------------------------------------------------------------